DETAILED ACTION
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/16/20 has been entered.
 
      Response to Arguments
                                                    Response: 35 U.S.C.  § 103
1.    Examiner Response:
	The Applicant’s arguments on page 8 with respect to the limitation of claim 16 that states “wherein the analytics server maintains a synchronized copy of the virtual system model of the microgrid for future simulations of the microgrid.” have been considered but are moot because the arguments do not apply to the current rejection.

Claim Rejections - 35 USC § 103
2.	The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-4, 13-16 and 18-20 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Nasle (U.S. PGPub 2007/0239373) (from IDS dated 7/10/18) in view of online reference Islanded operation of a distribution feeder with distributed generation, written by Venu (from IDS dated 7/10/18)  in further view of Radibratovic et al. (U.S. PGPub 2009/0105998) (from IDS dated 7/10/18) in further view of Goel et al. (U.S. PGPub 2011/0257956).

With respect to claim 1, Nasle discloses “A system for market-based electric power system optimization” as [Nasle (paragraph [0233])];
“a data acquisition component configured to acquire real-time data” as [Nasle (Abstract, paragraph [0013], paragraph [0043] - [0044], Fig. 1)];
“and an analytics server communicatively connected to the data acquisition component” as [Nasle (Abstract, paragraph [0013])];
“a modeling engine configured to generate a virtual system model and generate predicted data” as [Nasle (paragraph [0014], paragraph [0050], paragraph [0064])] Examiner’s interpretation: The virtual system model is updated in response to the real-time data output.  This demonstrates that the virtual system model generated predicted data for the electrical system, since for the virtual system model to be updated, data had to be generated from the model;

“and initiate a calibration and synchronization operation to update the virtual system model in real time when a difference between the real-time data and the predicted data exceeds a threshold” as [Nasle (paragraph [0014], paragraph [0099], paragraph [0108])];
“and a simulation engine configured to create a market model based on market conditions, including demand data, pricing data and availability data” as [Nasle (paragraph [0233])] Examiner’s interpretation: The Examiner considers the analysis of the electrical power system to be the market model, since the analysis predicts the system’s ability to sustain power demand, maintain sufficient active and reactive power reserve and operate safely with minimum operating cost while maintaining an adequate level reliability.  Also, the Examiner considers the power demand, being sufficient active and the operating cost to be the demand data, pricing data and availability data, since these aspects go into the system's ability to function efficiently;
“and present a multiplicity of market-based scenarios to the virtual system model and create a multiplicity of altered virtual system models” as [Nasle (paragraph [0233])] Examiner’s interpretation: The Examiner notes that the term “multiplicity” is not defined within the claim.  The Examiner considers more than one to be multiplicity, since multiplicity is the quality or state of being multiple, see NPL document dated 7/10/18 in file wrapper of definition of multiplicity;
“simultaneously perform simulations on the multiplicity of altered virtual system models with the multiplicity of market-based scenarios, wherein the multiplicity of altered virtual system models are based on the virtual system model of the microgrid” as [Nasle (paragraph [0233], paragraph [0250])] Examiner’s interpretation: The virtual system model is constantly updated 
“compare simulation results of the multiplicity of market-based scenarios for optimization of microgrid availability and reliability” as [Nasle (paragraph [0233])] Examiner’s interpretation: The results of the predictions, analysis and real-time data are fed into the associative memory engine for pattern and sequence recognition;
“wherein the market model is configured to operate concurrently in real time with the virtual system model” as [Nasle (paragraph [0204])] Examiner’s interpretation: The Examiner considers the dynamic time domain model to be the market model, since the dynamic time domain model can be updated to re-align the virtual system model in real-time so that it mirrors the real operating conditions of a facility;
While Nasle teaches modeling an electrical system and having a plurality of market scenarios, Nasle does not explicitly disclose “a microgrid”
Venu discloses “microgrid model” as [Venu (Pg. 8, sec. 1.4 Objectives and Contributions of Thesis, “The main objective of this thesis, etc.”)];
Nasle and Venu are analogous art because they are from the same field endeavor of analyzing the performance of an electrical system.

The motivation for doing so would have been because Schwaegerl teaches that by facilitating full integration of micro-generation and active load management into a system, a control and management architure can be generated where customer needs can be met (Schwaegerl (Pg. 13, sec. 1.1 The Microgrid Concept as a Means to Integrate Distributed Generation, 2nd – 4th paragraph, “However, different micro0generation technologies, etc.).
While the combination of Nasle and Venu teaches a simulation engine creating a market model based on market conditions, Nasle and Venu do not explicitly disclose “wherein the simulation engine is operable to modify at least one of the multiplicity of altered virtual system models based on a comparison of the simulation results.”
Radibratovic et al. discloses “wherein the simulation engine is operable to modify at least one of the multiplicity of altered virtual system models based on a comparison of the simulation results.” as [Radibratovic et al. (paragraph [0057])];
Nasle, Venu and Radibratovic et al. are analogous art because they are from the same field endeavor of analyzing the performance of an electrical system.
It would have been obvious to a person of ordinary skill in the art at the time of the applicant’s invention to modify the teachings of Nasle and Venu by incorporating wherein the simulation engine is operable to modify at least one of the multiplicity of altered virtual system models based on a comparison of the simulation results as taught by Radibratovic et al. for the purpose of simulating an arc flash event on an electrical power system.

While the combination of Nasle, Venu and Radibratovic et al. teaches an analytics server connected to a data acquisition component and a modeling engine configured to generate a virtual system model of a microgrid, Nasle, Venu and Radibratovic et al. do not explicitly disclose “wherein the analytics server maintains a synchronized copy of the virtual system model of the microgrid for future simulations of the microgrid”
Goel et al. discloses “wherein the analytics server maintains a synchronized copy of the virtual system model of the microgrid for future simulations of the microgrid” as [Goel et al. (paragraph [0063], paragraph [0073], paragraph [0077], Fig. 1)] Examiner’s interpretation: The orchestration engine includes models that model the power environment and can be altered by configuration parameters to evaluate a different simulation result of the power environment. The examiner considers the orchestration engine to be the analytics server, since the orchestration engine includes models (162a-e) that can be altered to by the configuration parameters, where there are simulation results for particular power sources of a power system, particular transmission/distribution devices, etc.  This demonstrates that the orchestration engine maintains a copy of the model of the microgrid, since the different models can be altered based on the configuration parameters.  The virtual system model can be a model of an electrical power distribution system, where the components of the power system are reliability, voltage stability, and power flow, see paragraph [0062] of the specification;

It would have been obvious to a person of ordinary skill in the art at the time of the applicant’s invention to modify the teachings of Nasle, Venu and Radibratovic et al. by incorporating wherein the analytics server maintains a synchronized copy of the virtual system model of the microgrid for future simulations of the microgrid as taught by Goel et al. for the purpose of simulating the operation of a power environment.
The motivation for doing so would have been because Goel et al. teaches that by simulating the operation of a power environment, the ability to plan, analyze smart grid operations, train, integrate with existing grid systems and evaluate the performance of a grid system or other power environment can be accomplished (Geol et al. (paragraph [0005]).

With respect to claim 2, the combination of Nasle, Venu, Radibratovic et al. and Goel et al. discloses the system of claim 1 above, and Nasle further discloses “wherein the threshold is a Defined Difference Tolerance (DDT) value for at least one of the frequency deviation, voltage deviation, power factor deviation, and other deviations between the real-time data and the predicted data.” as [Nasle (paragraph [0014], paragraph [0099], paragraph [0108])] Examiner’s interpretation: The patterns that are processed from the real-time data output and the predicted data output are for forecasting power capacity of the electrical system subjected to a simulated contingency event.  The Examiner considers the threshold value to be for power factor deviation, since the patterns that are processed from the real-time data output and the predicted data output are for forecasting power capacity of the electrical system;

With respect to claim 3, the combination of Nasle, Venu, Radibratovic et al. and Goel et al. discloses the system of claim 1 above, and Nasle further discloses “wherein the analytics server further comprises a machine learning engine that stores and processes patterns observed from the real-time data and the predicted data.” as [Nasle (Abstract, paragraph [0014], paragraph [0086])];

With respect to claim 4, the combination of Nasle, Venu, Radibratovic et al. and Goel et al. discloses the system of claim 1 above, and Nasle further discloses “wherein the virtual system model comprise operating parameters of at least one of the one or more energy sources within the microgrid.” as [Nasle (paragraph [0098])];

With respect to claims 13-16, the claims recite the same substantive limitations as claims 1-4 above and are rejected using the same teachings.

With respect to claim 18, the combination of Nasle, Venu, Radibratovic et al. and Goel et al. discloses the method of claim 13 above, and Nasle further discloses “optimizing costs and sources of distributed energy generation in the microgrid based on the comparison of the simulation results.” as [Nasle (paragraph [0255] –[0256])] Examiner’s interpretation: The HTM Machine Learning Engine works in conjunction with a real-time updated virtual system model to make predictions about the operational reliability of an electrical power system.  An example of an operational reliability is repair rates.  The examiner considers the repair rates to be the costs, since the repair rates are going to change based on the system operating under different contingency events;
With respect to claim 19, the combination of Nasle, Venu, Radibratovic et al. and Goel et al. discloses the method of claim 13 above, and Radibratovic et al. further discloses “optimizing availability and reliability of the microgrid based on the comparison of the simulation results.” as [Radibratovic et al. (paragraph [0058] – [0059])] Examiner’s interpretation: A duplicate synchronized copy of the virtual system model is used to allow the system designer to make hypothetical changes to the facility and test the resulting effect.  The Examiner considers the hypothetical changes to the facility to be the optimizing availability and reliability of the microgrid, since these changes are occurring after the virtual system model has been executed and it output values are monitored;

With respect to claim 20, the combination of Nasle, Venu, Radibratovic et al. and Goel et al. discloses the method of claim 13 above, and Nasle further discloses “forecasting one or more aspects of the microgrid based on the comparison of the simulation results.” as [Nasle (Abstract, paragraph [0014])] Examiner’s interpretation: Power capacity of the electrical system is being forecast;

3.	Claims 5-8 and 17 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Nasle (U.S. PGPub 2007/0239373) (from IDS dated 7/10/18), online reference Islanded operation of a distribution feeder with distributed generation, written by Venu (from IDS dated 7/10/18), Radibratovic et al. (U.S. PGPub 2009/0105998) (from IDS dated 7/10/18), Goel et al. (U.S. PGPub 2011/0257956) in view of Budhraja et al. (U.S. PGPub 2005/0033481) (from IDS dated 7/10/18).

With respect to claim 5, the combination of Nasle, Venu, Radibratovic et al. and Goel et al. discloses the system of claim 1 above.
While the combination of Nasle, Venu, Radibratovic et al. and Goel et al. teaches having a plurality of market scenarios, Nasle, Venu, Radibratovic et al. and Goel et al. do not explicitly disclose “wherein the simulation engine comprises an interface that receives market price information.”
Budhraja et al. discloses “wherein the simulation engine comprises an interface that receives market price information.” as [Budhraja et al. (paragraph [0141], Fig. 28)];
Nasle, Venu, Radibratovic et al., Goel et al. and Budhraja et al. are analogous art because they are from the same field endeavor of monitoring the performance of an electrical system.
It would have been obvious to a person of ordinary skill in the art at the time of the applicant’s invention to modify the teachings of Nasle, Venu, Radibratovic et al. and Goel et al. by incorporating wherein the simulation engine comprises an interface that receives market price information as taught by Budhraja et al. for the purpose of monitoring the real-time performance and prediction of a system.
The motivation for doing so would have been because Budhraja et al. teaches that by having a system that monitors the real-time performance and prediction of a system, the ability to manage the security, timeliness, accuracy or accessibility of information for grid operations can be accomplished (Budhraja et al. (paragraph [0007] – [0009]).

With respect to claim 6, the combination of Nasle, Venu, Radibratovic et al., Goel et al. and Budhraja et al. discloses the system of claim 5 above, and Budhraja et al. further discloses “wherein the simulation engine generates one or more optimization solutions based on the Examiner’s interpretation: The market monitoring center performs actions in response to the different alerts that are given based on the market information;

With respect to claim 7, the combination of Nasle, Venu, Radibratovic et al., Goel et al. and Budhraja et al. discloses the system of claim 6 above, and Budhraja et al. further discloses “wherein the one or more optimization solutions comprise a modification to an operating parameter of one or more energy sources within the microgrid.” as [Budhraja et al. (paragraph [0141])];

With respect to claim 8, the combination of Nasle, Venu, Radibratovic et al., Goel et al. and Budhraja et al. discloses the system of claim 5 above, and Budhraja et al. further discloses “wherein the interface comprises an abstraction layer connecting the virtual microgrid model to one or more market pricing technologies and capabilities.” as [Budhraja et al. (paragraph [0061] – [0062], paragraph [0064], paragraph [0068], Fig. 2B)] Examiner’s interpretation: The Examiner is interpreting level 4 that utilizes the existing Supervisory Control and Data Acquisition (SCADA) data as the abstraction layer, since an abstraction layer can serve as the interconnections for data acquisition technologies, see paragraph [0294] of specification.

With respect to claim 17, the combination of Nasle, Venu, Radibratovic et al. and Goel et al. discloses the method of claim 13 above.
While the combination of Nasle, Venu, Radibratovic et al. and Goel et al. teaches creating a market model based on market conditions that include demand data, pricing data and 
Budhraja et al. discloses “receiving market price information via an abstraction layer.” as [Budhraja et al. (paragraph [0061] – [0062], paragraph [0064], paragraph [0068], paragraph [0141], Figs. 2B and 28)];
Nasle, Venu, Radibratovic et al., Goel et al. and Budhraja et al. are analogous art because they are from the same field endeavor of monitoring the performance of an electrical system.
It would have been obvious to a person of ordinary skill in the art at the time of the applicant’s invention to modify the teachings of Nasle, Venu, Radibratovic et al. and Goel et al. by incorporating receiving market price information via an abstraction layer as taught by Budhraja et al. for the purpose of monitoring the real-time performance and prediction of a system.
The motivation for doing so would have been because Budhraja et al. teaches that by having a system that monitors the real-time performance and prediction of a system, the ability to manage the security, timeliness, accuracy or accessibility of information for grid operations can be accomplished (Budhraja et al. (paragraph [0007] – [0009]).

4.	Claims 9-10 and 12 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Nasle (U.S. PGPub 2007/0239373) (from IDS dated 7/10/18) in view of online reference Islanded operation of a distribution feeder with distributed generation, written by Venu (from IDS dated 7/10/18) in further view of Goel et al. (U.S. PGPub 2011/0257956).

With respect to claim 9, Nasle discloses “A system for market-based electric power system optimization” as [Nasle (paragraph [0233])];
“a data acquisition component configured to acquire real-time data” as [Nasle (Abstract, paragraph [0013], paragraph [0043] - [0044], Fig. 1)];
“and an analytics server communicatively connected to the data acquisition component” as [Nasle (Abstract, paragraph [0013])];
“a modeling engine configured to generate a virtual system model and generate predicted data” as [Nasle (paragraph [0014], paragraph [0050], paragraph [0064])] Examiner’s interpretation: The virtual system model is updated in response to the real-time data output.  This demonstrates that the virtual system model generated predicted data for the electrical system, since for the virtual system model to be updated, data had to be generated from the model;
 “an analytics engine configured to monitor the real-time data and the predicted data” as [Nasle (paragraph [0014], paragraph [0083])];
“and generate a calibration request when a difference between the real-time data and the predicted data exceeds a threshold” as [Nasle (paragraph [0014], paragraph [0099], paragraph [0108])];
“and a calibration engine configured to continuously synchronize and calibrate the virtual system model based on the real-time data” as [Nasle (paragraph [0204])];
“wherein the modeling engine is further configured to create a multiplicity of altered virtual system models based on a multiplicity of market-based scenarios” as [Nasle (paragraph [0233])] Examiner’s interpretation: The Examiner notes that the term “multiplicity” is not defined within the claim.  The Examiner considers more than one to be multiplicity, since 
“simultaneously perform simulations on the multiplicity of altered virtual system models with the multiplicity of market-based scenarios” as [Nasle (paragraph [0233], paragraph [0250])] Examiner’s interpretation: The virtual system model is constantly updated with real-time data from the data acquisition hub to effectively account for the natural aging effects of the hardware that comprises the total monitored system.  The Examiner notes that the phrase “multiplicity of altered virtual system models" is not defined within the claims.  The virtual system model is being updated where the HTM Machine Lerning Engine stores and processes the patterns from the data acquisition hub and the virtual system model.  Also, having results from the analysis demonstrates that a simulation is performed, since the analysis predicts the system’s ability to sustain power demand, maintain sufficient active and reactive power reserve, etc.;
“compare simulation results of the multiplicity of market-based scenarios for microgrid optimization” as [Nasle (paragraph [0233])] Examiner’s interpretation: The results of the predictions, analysis and real-time data are fed into the associative memory engine for pattern and sequence recognition;
“and forecast one or more aspects of the microgrid based on a comparison of the simulation results.” as [Nasle (Abstract, paragraph [0014])] Examiner’s interpretation: Power capacity of the electrical system is being forecast;
While Nasle teaches modeling an electrical system and having a plurality of market scenarios, Nasle does not explicitly disclose “a microgrid”
Venu discloses “microgrid model” as [Venu (Pg. 8, sec. 1.4 Objectives and Contributions of Thesis, “The main objective of this thesis, etc.”)];

It would have been obvious to a person of ordinary skill in the art at the time of the applicant’s invention to modify the teachings of Nasle by incorporating a microgrid as taught by Schwaegerl for the purpose of facilitating full integration of micro-generation and active load management into a system.
The motivation for doing so would have been because Schwaegerl teaches that by facilitating full integration of micro-generation and active load management into a system, a control and management architure can be generated where customer needs can be met (Schwaegerl (Pg. 13, sec. 1.1 The Microgrid Concept as a Means to Integrate Distributed Generation, 2nd – 4th paragraph, “However, different micro0generation technologies, etc.).
While the combination of Nasle and Venu teaches an analytics server connected to a data acquisition component and a modeling engine configured to generate a virtual system model of a microgrid, Nasle and Venu do not explicitly disclose “wherein the analytics server maintains a synchronized copy of the virtual system model of the microgrid for future simulations of the microgrid”
Goel et al. discloses “wherein the analytics server maintains a synchronized copy of the virtual system model of the microgrid for future simulations of the microgrid” as [Goel et al. (paragraph [0063], paragraph [0073], paragraph [0077], Fig. 1)] Examiner’s interpretation: The orchestration engine includes models that model the power environment and can be altered by configuration parameters to evaluate a different simulation result of the power environment. The examiner considers the orchestration engine to be the analytics server, since the orchestration engine includes models (162a-e) that can be altered to by the configuration 
Nasle, Venu and Goel et al. are analogous art because they are from the same field endeavor of analyzing the performance of a power environment.
It would have been obvious to a person of ordinary skill in the art at the time of the applicant’s invention to modify the teachings of Nasle and Venu by incorporating wherein the analytics server maintains a synchronized copy of the virtual system model of the microgrid for future simulations of the microgrid as taught by Goel et al. for the purpose of simulating the operation of a power environment.
The motivation for doing so would have been because Goel et al. teaches that by simulating the operation of a power environment, the ability to plan, analyze smart grid operations, train, integrate with existing grid systems and evaluate the performance of a grid system or other power environment can be accomplished (Geol et al. (paragraph [0005]).

With respect to claim 10, the combination of Nasle, Venu and Goel et al. discloses the system of claim 9 above, and Nasle further discloses “wherein the simulation engine is configured to forecast the microgrid’s ability to sustain power demand, maintain sufficient active and reactive power reserve, operate safely with minimum operating cost while maintaining an 

With respect to claim 12, the combination of Nasle, Venu and Goel et al. discloses the system of claim 9 above, and Nasle further discloses “wherein the multiplicity of market-based scenarios is based on demand data, pricing data and availability data.” as [Nasle (paragraph [0233])];

5.	Claim 11 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Nasle (U.S. PGPub 2007/0239373) (from IDS dated 7/10/18) in view of online reference Islanded operation of a distribution feeder with distributed generation, written by Venu (from IDS dated 7/10/18), Goel et al. (U.S. PGPub 2011/0257956) in further view of Radibratovic et al. (U.S. PGPub 2009/0105998) (from IDS dated 7/10/18).

With respect to claim 11, the combination of Nasle, Venu and Goel et al. discloses the system of claim 9 above, and Nasle further discloses “wherein the microgrid optimization comprises optimization for costs and sources of distributed energy generation in the microgrid” as [Nasle (paragraph [0255] –[0256])] Examiner’s interpretation: The HTM Machine Learning Engine works in conjunction with a real-time updated virtual system model to make predictions about the operational reliability of an electrical power system.  An example of an operational reliability is repair rates.  The examiner considers the repair rates to be the costs, since the repair rates are going to change based on the system operating under different contingency events;

Radibratovic et al. discloses “and optimization for availability and reliability of the microgrid.” as [Radibratovic et al. (paragraph [0058] – [0059])] Examiner’s interpretation: A duplicate synchronized copy of the virtual system model is used to allow the system designer to make hypothetical changes to the facility and test the resulting effect.  The Examiner considers the hypothetical changes to the facility to be the optimizing availability and reliability of the microgrid, since these changes are occurring after the virtual system model has been executed and it output values are monitored;
Nasle, Venu, Goel et al. and Radibratovic et al. are analogous art because they are from the same field endeavor of analyzing the performance of an electrical system.
It would have been obvious to a person of ordinary skill in the art at the time of the applicant’s invention to modify the teachings of Nasle, Venu and Goel et al. by incorporating and optimization for availability and reliability of the microgrid as taught by Radibratovic et al. for the purpose of simulating an arc flash event on an electrical power system.
The motivation for doing so would have been because Radibratovic et al. teaches that by using a virtua system model of the electrical system and constantly updated it, the simulations being performed can be identical to the system that is being modeled (Radibratovic et al. (paragraph [0012] – [0014]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BERNARD E COTHRAN whose telephone number is (571)270-5594.  The examiner can normally be reached on 9AM -6:30PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Omar F Fernandez Rivas can be reached on (571)272-2589.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BERNARD E COTHRAN/Examiner, Art Unit 2128                                                                                                                                                                                                        
/OMAR F FERNANDEZ RIVAS/Supervisory Patent Examiner, Art Unit 2128